Citation Nr: 0826876	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-06 423	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for residuals of an L-1 
compression fracture, currently evaluated as 40% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from April 1971 to May 1982.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2004 rating action that denied a rating in excess 
of 40% for residuals of an L-1 compression fracture.  

By decision of June 2007, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

For the reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

Pursuant to the June 2007 Board Remand, the veteran underwent 
a VA examination in September 2007.  As the clinical findings 
showing painful but measurable range of motion of the lumbar 
spine contraindicated the existence of thoracolumbar spine 
ankylosis required for a schedular 50% rating under 38 C.F.R. 
§ 4.71(a), Diagnostic Code (DC) 5237 (2007), the RO, as 
reflected in the January 2008 Supplemental Statement of the 
Case (SSOC), confirmed and continued the denial of a 
schedular rating in excess of 40%, and also found that the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) (2007) with respect to an extraschedular rating 
were not met.

The evidence added to the record since the prior Board Remand 
includes a January 2005 Social Security Administration (SSA) 
determination finding the veteran disabled from May 2004 
primarily due to severe lumbar degenerative disc disease 
(DDD).  

In June 2007, F. P., D.O., stated that the veteran had been 
under his care and treatment for severe back and leg pain due 
to past back injuries and severe DDD which would not improve 
and would only deteriorate more over time, and that the 
veteran's surgeon had stated that additional L2-3 surgery was 
warranted.  Dr. F. P. opined that the veteran was unable to 
work and maintain employment due to this condition.  

On September 2007 VA examination, the physician noted that 
the veteran last worked 2.5 years ago, at which time he was 
placed on long-term disability and then obtained SSA 
disability benefits.  He subsequently attempted part-time 
employment, but had to quit due to having to be on his feet 
for a significant amount of time.  After review of the 
service and post-service medical records in the claims folder 
and examination of the veteran, the diagnosis was lumbar 
spine DDD status post fusion surgery, and the doctor opined 
that it was at least as likely as not that the veteran's L2-5 
pathology had its origin in service.

May 2008 lumbar X-rays at Teton Open MRI of Idaho Falls 
revealed asymmetric posterior joint space narrowing with 
Grade I retrolisthesis above the level of fusion at L3-4, and 
mild endplate spurring at L1-2 and L2-3.  The conclusions 
included asymmetric discogenic disease.  Lumbar magnetic 
resonance imaging (MRI) revealed early facet joint 
degenerative changes at L1-2, a mild concentric disc bulge 
and facet degenerative changes at L2-3, a minimal Grade I 
retrolisthesis of L-3 on L-4 with a minimal disc bulge and 
facet joint degenerative changes, changes of a previous 
laminectomy with enhancing scar tissue at L4-5, and changes 
of previous fusion and laminectomy and a disc osteophyte 
complex at L5-S1.     
     
In May 2008, L. S., M.D., noted the veteran's increasing 
radiating back pain and recent MRI showing moderate stenosis 
at L3-4, and stated that correction probably required fusion 
of the L3-4 segment and possibly an osteotomy of L-4 to 
maintain lordosis.  

In late May 2008, the veteran stated that back surgery was 
scheduled for early August. 

On that record, the Board finds that further action on the 
part of the RO is required prior to an appellate decision in 
this case.  In light of the September 2007 VA physician's 
opinion that it was at least as likely as not that the 
veteran's L2-5 pathology had its origin in service, the RO 
should adjudicate the inextricably-intertwined matter of 
expansion of the grant of service connection for residuals of 
an L-1 compression fracture to include that additional lumbar 
pathology.

Thereafter, in light of the veteran's symptoms and clinical 
findings as documented in the abovementioned 2007 and 2008 
medical reports objectively indicating that his lumbar spine 
disability markedly interferes with employment, and that 
schedular evaluation under DC 5237 appears to be inadequate, 
the Board finds that the RO should invoke the procedures set 
forth in 38 C.F.R. § 3.321(b)(1), (c), as appropriate, 
regarding assignment of a rating in excess of 40% on an 
extraschedular basis.  

In considering the disabling effects of veteran's lumbar 
disability picture which Drs. F. P. and L. S. have noted is 
deteriorating, the RO should obtain, review, and associate 
with the claims folder all medical records associated with 
the veteran's surgery scheduled in mid-2008, and consider the 
propriety of additional VA examination to evaluate the nature 
and degree of severity of the postoperative lumbar spine 
disability.  

The veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for any 
scheduled examination, the RO should obtain and associate 
with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should adjudicate the 
inextricably-intertwined matter of 
expansion of the grant of service 
connection for residuals of an L-1 
compression fracture to include L2-5 
pathology in light of the September 2007 
VA physician's opinion.  

2.  The RO should invoke the procedures 
set forth in 38 C.F.R. § 3.321(b)(1), 
(c), as appropriate, regarding assignment 
of a rating in excess of 40% on an 
extraschedular basis in light of the 2007 
and 2008 medical evidence.  

3.  In considering the disabling effects 
of veteran's lumbar disability picture, 
the RO should obtain, review, and 
associate with the claims folder all 
medical records associated with the 
veteran's surgery scheduled in mid-2008, 
and consider the propriety of additional 
VA examination to evaluate the nature and 
degree of severity of the postoperative 
lumbar spine disability.  

4.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the increased 
rating claim on appeal in light of all 
pertinent evidence and legal authority, 
to include expansion of the grant of 
service connection to include L2-5 
pathology, and referral of this matter 
for an extraschedular evaluation under 
the provisions of 38 C.F.R. 
§ 3.321(b)(1), (c).  If the veteran fails 
to report for any scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.           
 
7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

